DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 6-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, Roth et al. (2004/0267528), show it is well known to have a voice user interface that detects whether a voice instruction is abnormal and outputs first and second feedback information (text display and speech output). In regard to claim 6, the prior art of record does not show or suggest a physiological information determining unit electrically connected to the voice instruction input unit and configured to: receive the voice instruction, identify whether the voice instruction is abnormal, generate a search instruction when the physiological information determining unit determines that the voice instruction is abnormal, and transmit the search instruction and the voice instruction; a data processing unit electrically connected to the physiological information determining unit, and configured to: receive the voice instruction and the search instruction, encode the voice instruction and the search instruction; and transmit the voice instruction and the search instruction. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roth et al. (2004/0267528).
In regard to claim 1, Roth et al. show a method for providing a voice user interface (VUI) particular response, comprising: receiving a voice instruction (Fig. 1, item 102), identifying whether the voice instruction is abnormal (para 0178, determining an error), generating a search instruction when determining that the voice instruction is abnormal (para 0269)  transmitting the voice instruction and the search instruction;
searching for a corresponding feedback based on the voice instruction and the search  instruction and respectively generating first feedback information and second feedback information, and outputting the first feedback information (show mistake, para 0269) and the second feedback information (display list of correction, para 0269, Fig. 12).
In regard to claim 2, Roth et al. show that a voice instruction can be stored in memory (Fig. 10, para 0122), which inherently includes a voice database. 
In regard to claims 3 and 4, Roth et al. show labels can be added, modified, and stored  (para 0108, Fig. 118). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. (cited above) in view of Peyman (20180303667).
In regard to claim 5, Roth et al. show that a method discussed above. Roth et al. does show that waveforms are determined from input speech. Roth et al. does not specifically show or suggest that a reference waveform of the voice instruction is compared to determine if it is abnormal. Peyman shows that physiological changes can be determined to be normal or abnormal (para 0283) by comparing a reference waveform. Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to add this feature because it provides added functionality to a remote system (para 0289).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621.  The examiner can normally be reached on Monday-Friday; 9:30-6 PM ESTm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        March 11, 2021